STONE, J.
While slaves are, under our system, property and chattels, they are, nevertheless, in many senses, persons. We had occasion to consider this question in the case of Hudson v. The State, 34 Ala. 253. Hence, in many cases, and for many purposes, we would hold, that the word persons, when employed in a statute, includes slaves as well as free white persons. Whether slaves are included in the descriptive word persons, as found in the Mobile city charter and ordinance enacted thereon, which are brought to view in the present case, must depend on the intention of the law-making power, to be gathered from the language in which the legislation is clothed.
In 1844, an act was passed, consisting of many sections, “ to consolidate the several acts of incorporation of the city of Mobile, and to alter and amend the same.” See Digest of City Charters, (1849,) p. 17. Section 15of that consolidated act (Pamphlet Acts 1843-4, p. 175; Di*326gest of City Laws, pp. 29, 80) empowers the mayor, aider-men and common council to enact by-laws and ordinances, for various sanitary and police purposes, affecting the welfare of the city. These powers are apparently classified and arranged, in accordance with the objects of which they treat. That portion of the charter which bears on the questions presented by this record, is in the following language: “ To restrain and prohibit the nightly and other meetings or disorderly assemblies of slaves, free negroes and' mulattoes; to punish" such slaves by whipping, not exceeding twenty stripes, and to punish such free negroes and mulattoes and other persons for such offense, by affixing penalties, not exceeding fifty dollars for any one offense, and, in case of the inability of any such free negro, mulatto, or other person, to pay and satisfy any such fine or penalty, and the costs thereon, to have such free negro, mulatto or other person to be confined to labor, for such reasonable time, not exceeding three calendan’ months for any one offense, as may be deemed equivalent to such penalty and costs, — which said labor shall be such as shall be designated by said mayor,- aldermen and common council, for the general benefit of said city; to cause all vagrants, idle or disorderly persons, all persons of evil life, or ill fame, and all such as have no visible means of support, or as- likely to become chargeable to the city as paupers, or are found begging, or drunk in or about the streets, or loitering in or about tippling-houses, or who can show no reasonable course of employment in business in the- city, all who have no fixed place of residence, or can not give a good account of themselves, all who are grossly indecent in language or behavior publicly in the streets, and all public orostitutes, or such as lead a notoriously lewd or lascivious course of life, to give security for their good behavior for a reasonable time, and to indemnify the city against any charge for their support, and, in case of their inability or refusal to give such security, to cause them to be confined to labor for a limited time, not exceeding four calendar months, unless such security shall sooner be given, — which said labor shall be designated by the *327said mayor, aldermen and common council, for the general benefit of said city,” &c.
Under these provisions of the charter, the mayor, aldermen and common council of Mobile passed an ordinance of twenty sections, “ respecting slaves”, the penalties for the violation of which were, in every instance, corporeal punishment. — Digest of City Charters, &c. 138. The city government also enacted an ordinance, “for the punishment of vagrants and disorderly persons.” — Digest, 145. In this ordinance, the language of the charter in reference to this class of persons, given above, is literally copied; and the penalties provided by this ordinance are bonds for good behavior, and, in default of bonds, commitment to some place of confinement, to labor, &c.
It is not our intention, in this opinion, to declare whether the city government of Mobile may or may not institute precautionary measures of restraint, to operate upon the disorderly and insubordinate slhve population within their midst. Nor do we affirm that the mayor may not, as a conservator of the peace, require that bond and security be given for the appearance of a slave at court, to answer for a criminal offense, or to keep the peace, im a proper case; and, in default of bond, commit the slave to prison for safe custody. The commitment in this ease was for neither of the purposes last mentioned; and hence those questions are not before us. The imprisonment in this case was under the ordinance “for the punishment of vagrants and disorderly persons.” The language of this ordinance, viewed in connection with thé provisions which are expressly made for slaves, forces on us the conviction, that slaves are not within the purposes, provisions or spirit of the enactment which requires bond for good behavior. The mayor erred in requiring bond for the good behavior of the slave Battiste, and in committing, him to prison in default of such bond.
[2.] The question of the liabitity of judicial magistrates, for errors committed by them in the discharge of their official functions, has been much discussed. Two distinctions have been taken : 1st, between courts of general, and courts of limited or special jurisdiction; *328and, 2d, between the erroneous exercise of powers within the jurisdiction of the court or magistrate, and the exercise of authority not within his jurisdiction. -A third distinction, between honest mistakes and fraudulent o,r malicious abuse of authority, has been also considered ; but no question of the latter kind has been presented by this record. '
The jurisdiction of the mayor of Mobile is of the class called limited, or statutory; and hence we need not consider the rule in regard to general jurisdictions. — See the case of the Marshalsea, 10 Rep. 68; Yates v. Lansing, 5 Johns. R. 282, 287; Hamilton v. Williams, 26 Ala. 527.
Whether the appellant is liable in this action, must depend on the inquiry, Did he, in committing the slave to prison, simply err in a matter within his jurisdiction, or did he transcend the boundaries of his jurisdiction ? In Doswell v. Impey, (1 B. & C. 169,) Abbott, C. J., said: “ The general rule of law, as to actions of trespass against persons having a limited authority, is plain and clear. If they do any act beyond the limitation of their authority, they thereby subject themselves,to an action of trespass; but, if the act done be within the limit of their authority, although it may be done through an erroneous or mistaken judgment, they are. not thereby liable to such an action.” — See Duckworth v. Johnson, 7 Ala. 578; Craig v. Burnett, 32 Ala. 728.
A distinction is well taken in the books, between those eáses where, the facts being plain and clear, the judicial, magistrate misapplies the law to those plain facts, and cases in which the facts appear erroneously in evidence, or the judge or magistrate by mistake draws an erroneous conclusion of fact from the proof in the particular case. The inferior magistrate is responsible, not for the abstract truth of the ease before him, but only for the case as it appeared before him on the trial. For errors of fact, or for an erroneous judgment as to matters of law within his jurisdiction, he is not responsible. For assuming, however, that he has jurisdiction to do a particular thing, on certain facts proved, or supposed to exist, when he has no power to do that particular thing *329■on tbe state of facts proved or supposed to exist, lie transcends his jurisdiction, and becomes a- trespasser.
Application: If, on the trial, the mayor had concluded from the evidence, whether correctly or otherwise, that Battiste was a free person of color, and had inflicted on him such punishment or restraint as the ordinance authorized to be inflicted on free persons of color, no one'would be heard to complain, in a suit such as this, either that the mayor had erroneously found Battiste to be free, or that he had adjudged him guilty on insufficient testimony. If, however, Battiste was a slave, and was so found by the mayor, and thereupon the mayor imposed on him such penalties and disabilities as were provided and ordained for free persons exclusively, — then the mayor, in this particular, acted beyond the scope of his jurisdiction. These principles are fully sustained by the following authorities: Duckworth v. Johnson, supra; Craig v. Burnett, supra; Morrow v. Bird, 6 Ala. 834; Sasnett v. Weathers, 21 Ala. 673; Lowther v. Earl of Radnor, 8 East, 113; Houlden v. Smith, 14 Ad. & El. (N. S.) 841; Edwards v. Ferris, 7 C. & P. 542 ; Cooper v. Horton, 8 Dowl. & Ryl. 166; the case of Marshalsea, 10 Rep. 68, 76, et seq.; Terry v. Huntington, Hard. 480 ; Pratt v. Hill, 16 Barb. 303; Marsh v. Williams, 1 How. (Miss.) 132; Bigelow v. Stearns, 19 Johns. 39; Suydams v. Keyes, 13 Johns. 444; Blood v. Sayre, 17 Verm. 609; Coltraine v. McCain, 3 Dev. 308; Jones v. Hughes, 5 S. & R. 299; Cohoon v. Speed, 2 Jones’ Law Rep. 133; Piper v. Pearson, 2 Gray, 120; 5 Bouv. Bacon, Justice of the Peace, F., pp. 430, 431; 2 Hill. on Torts, 320, et seq.
It is one of the uncontroverted facts in this case, that Battiste was a slave. There is no pretense that any evidence was offered before the mayor that he was free. Under these circumstances, we hold, that the mayor had no authority to require a bond that such slave would be of good behavior; and that, in committing Battiste to prison in default of such bond, he acted beyond his jurisdiction.
The rulings of the circuit court are in accordance with these views, and its judgment is affirmed.